Title: From Thomas Jefferson to Angelica Schuyler Church, 17 February 1788
From: Jefferson, Thomas
To: Church, Angelica Schuyler



Paris Sunday. Feb. 17. 1788.

You speak, Madam, in your Note of Adieu, of civilities which I never rendered you. What you kindly call such were but the gratifications of my own heart: for indeed that was much gratified in seeing and serving you. The morning you left us, all was wrong. Even the sun shine was provoking, with which I never quarelled before. I took it into my head he shone only to throw light on our loss: to present a chearfulness not at all in unison with my mind. I mounted my horse earlier than common, and took by instinct the road you had taken. Some spirit whispered this to me: but he whispered by halves only: for, when I turned about at St. Denis, had he told me you were then broke down at Luzarches, I should certainly have spurred on to that place, and perhaps not have quitted you till I had seen the carriage perform it’s office fully by depositing you at Boulogne. I went in the evening to Madame de Corny’s, where we talked over our woes, and this morning I found some solace in going for Kitty and the girls. She is now here, just triste enough to shew her affection, and at the same time her discretion. I think I have discovered a method of preventing this dejection of mind on any future parting. It is this. When you come again, I will employ myself solely in finding  or fancying that you have some faults, and I will draw a veil over all your good qualities, if I can find one large enough. I think I shall succeed in this. For, trying myself to-day, by way of exercise, I recollected immediately one fault in your composition. It is that you give all your attention to your friends, caring nothing about yourself. Now you must agree that I christian this very mildly when I call it a folly only. And I dare say I shall find many like it when I examine you with more sang froid.—I remember you told me, when we parted, you would come to see me at Monticello. Now tho’ I believe this to be impossible, I have been planning what I would shew you: a flower here, a tree there; yonder a grove, near it a fountain; on this side a hill, on that a river. Indeed, madam, I know nothing so charming as our own country. The learned say it is a new creation; and I believe them; not for their reasons, but because it is made on an improved plan. Europe is a first idea, a crude production, before the maker knew his trade, or had made up his mind as to what he wanted. Let us go back to it together then. You intend it a visit; so do I. While you are indulging with your friends on the Hudson, I will go to see if Monticello remains in the same place. Or I will attend you to the falls of Niagara, if you will go on with me to the passage of the Patowmac, the Natural bridge &c. This done, we will come back together, you for a long, and I for a lesser time. Think of this plan, and when you come to pay your summer’s visit to Kitty we will talk it over. In the mean time heavens bless you, Madam, fortify your health, and watch over your happiness. Your’s affectionately,

Th: J.

